              Case 5:19-cv-03034-EJD Document 71 Filed 07/26/21 Page 1 of 2



 1
     Josh Arebalo, pro se
 2   2452 North Bogus Basin Rd
     Boise, Idaho 83702
 3
     Telephone: (520) 428-1668
 4   joshworksit@icloud.com
 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                           NORTHERN DISTRICT OF CALIFORNIA

 9
10
     JOSH AREBALO,                                Case No.: 5:19-cv-03034-EJD
                      Plaintiff;                  NOTICE OF AND MOTION TO SET
11
             vs.                                  ASIDE SETTLEMENT AND VACATE
12                                                ORDER TO TEMPORARILY STAY
     APPLE, INC., a California                    MATTER
13   Corporation;
     and DOES 1 through 10, inclusive,
14                                                      Complaint filed: May 31, 2019
                     Defendants.                        Trial Date: none set
15

16

17

18
            COMES NOW the Plaintiff, JOSH AREBALO, (who hereinafter shall be referred to

19
     as the “Plaintiff” or as “AREBALO”), who does hereby moves this court for an order set

20
     aside the Settlement Agreement and vacate order to Temporarily Stay Matter filed on May

21
     5th, 2021, under the provisions of pursuant to Federal Rule of Civil Procedure 60(b)(3), on

22
     the grounds Defendant through fraud, received unfair and unconscionable benefit from the

23
     Settlement Agreement.

24
            This motion is based on the Defendant's fraud it committed when Defendant

25
     voluntarily put forward and told the Plaintiff that his understanding of a material part of

26
     the case was incorrect. It was at this time that Plaintiff told Defendant that Plaintiff was

27
     suffering from mental health issues as a result of conflicting stories and facts put forward

28
     by the Defendant that contradicted Plaintiff's recollection of events; and that this stress was

      NOTICE OF AND MOTION TO SET ASIDE SETTLEMENT AND VACATE ORDER TO TEMPORARY STAY
                                                   !1
               Case 5:19-cv-03034-EJD Document 71 Filed 07/26/21 Page 2 of 2



 1
     a problem for the Plaintiff's health. Defendant agreed to support the fraudulent claim with
 2
     evidence if Plaintiff agreed to settle.      The settlement agreement contains terms that
 3
     guarantee this information would be produced by Defendant and relying on this assurance
 4
     Plaintiff agreed to settle.
 5
            Defendant could not and has not produced the information promised and Plaintiff
 6
     believes this was fraud to induce settlement.
 7
             This court has jurisdiction to consider a motion for a Rule 60(b) action seeking to
 8
     set aside the settlement agreement— Id. (discussing Rule 60(b)(6)); see also McCall-Bey v.
 9
     Franzen, 777 F.2d 1178, 1186 (7th Cir. 1985) (applying this same distinction, stating “[a]ny
10
     time a district judge enters a judgment, even one dismissing a case by stipulation of the
11
     parties, he retains, by virtue of Rule 60(b), jurisdiction to entertain a later motion to vacate
12
     the judgment on the grounds specified in the rule”); Hinsdale v. Farmers Nat’l Bank & Tr.
13
     Co., 23 F.2d 993, 996 (6th Cir. 1987) (same).
14
            Pursuant to Rule 60(b)(3). Rule 60(b)(3) on motion and just terms, the court may
15
     relieve a party or its legal representative from a final judgment, order, or proceeding for . . .
16
     fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct
17
     by an opposing party . . . .
18
            Plaintiff is seeking to vacate the temporary stay on this matter and invalidate the
19
     settlement agreement on the basis of fraud. Plaintiff seeks this rather than to file a motion
20
     to dismiss this case with prejudice.
21

22
                                                 PLAINTIFF
     Dated: July 27, 2021
23

24

25                                                     /s/
                                                        JOSH AREBALO
26
27

28

       NOTICE OF AND MOTION TO SET ASIDE SETTLEMENT AND VACATE ORDER TO TEMPORARY STAY
                                                     !2
